UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1408



In re: THOMAS LAGENE FRANKLIN,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:06-cr-00007-RJC-1)


Submitted: August 10, 2018                                        Decided: August 20, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Lagene Franklin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Lagene Franklin petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his authorized, successive 28 U.S.C. § 2255

(2012) motion. Franklin seeks an order from this court directing the district court to act.

Our review of the district court’s docket reveals that, by order and judgment entered on

June 22, 2018, the district court denied Franklin’s § 2255 motion. Accordingly, because

the district court recently decided Franklin’s motion, we deny the mandamus petition as

moot. We grant Franklin leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2